DETAILED ACTION
Claims 1 and 5-20 were rejected in the Office Action mailed 10/29/2020. 
Applicant filed an after final response on 12/28/2020, which was not entered on 01/21/2021. Applicant filed a request for continued examination, amended claims 1, 12, and 15, and cancelled claims 11 and 18-20 on 01/27/2021. 
Claims 1, 5-10, and 12-17 are pending. 
Claims 1, 5-10, and 12-17 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-17 of copending Application No. 15/478,372 in view of Barnholtz et al. (US 2011/0104970) (Barnholtz). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets 
Although copending application 15/478,372 does not explicitly teach first fibrous elements of the first layer are spun onto the first web material as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that copending application 15/478,372 meets the requirements of the claimed product, copending application 15/478,372 clearly meets the requirements of the present claim.

While the copending application 15/478,372 requires hydroxyl polymer fibrous elements in independent claim 1, the copending applications do not explicitly require polysaccharide fibrous elements in independent claim 1. 
With respect to the difference, Barnholtz teaches a fibrous structure that exhibits low dry lint scores (Barnholtz, abstract), for use in a sanitary tissue product (Barnholtz, [0086]). 
Barnholtz teaches forming a fibrous structure comprising a layered fibrous structure comprising polysaccharide filaments (Barnholtz, [0096]; [0073]; FIG. 5). 
Barnholtz and copending application 15/478,372 are analogous art as they are both drawn to fibrous structure for use in a sanitary tissue product. 
In light of the disclosure provided by Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use polysaccharide as the hydroxyl polymer fibrous elements in copending application 15/478,372, in order to form a fibrous structure for a sanitary tissue product with predictable success, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson (US 2007/0298221) in view of Close et al. (US 2005/0148261) (Close) and Barnholtz et al. (US 2011/0104970) (Barnholtz).
Regarding claims 1, 5, 7-10, and 12-14
Vinson teaches a ply 10 comprising one or more protuberances 18 (i.e., multi-planar surface) (Vinson, [0045]; Fig.1), wherein a ply is an individual fibrous structure (Vinson, [0039]).
Given Vinson teaches ply 10 is a fibrous structure and defines fibrous structure as an orderly arrangement of fibers within a structure in order to perform a function (Vinson, [0018]), it is clear the fibrous structure ply 10 is a web material, as defined by Applicant’s specification (Specification, [0047]). 
Vinson teaches the ply is formed of northern softwood kraft fibers (per claims 7-10) (Vinson, [0078]; [0023]; [0025]). Vinson teaches the ply is made by a wet-laid processes and is a creped, through-air dried ply (per claims 12-13) (Vinson, [0073-0074]; [0077-0085]; [0019]).
Vinson teaches the ply is used in a multi-ply fibrous structure (Vinson, [0007]; [0043-0045]), wherein the ply can be folded on itself to effectively form the multi-ply fibrous structure (Vinson, [0039]; [0049]). Given the ply is made by a wet-laid process, and given the second ply is identical to the first ply, it is clear the second ply comprises a second wet laid fibrous structure ply. 
Vinson does not explicitly teach the first ply comprises a layered fibrous structure comprising a plurality of first fibrous elements wherein the first layer comprises a monoplanar surface. 

With respect to the difference, Close teaches a tissue web containing pulp fibers (i.e., paper web) treated on at least one surface with a polymeric component (i.e., different material than pulp fiber, per claim 14) in the form of meltblown fibers (i.e., fibrous elements) to reduce the level of lint and slough (Close, abstract), wherein the meltblown fibers comprise a polymer with hydroxyl groups, which can help provide good adhesion with cellulose (i.e., hydroxyl polymer) (Close, [0021]). 

As Close expressly teaches, the meltblown fibers are capable of significantly reducing lint and slough levels and lowering the coefficient of friction of the surface of the web, therefore ensuring the web feels softer or smoother when rubbed against one’s skin (Close, [0068]). 
Close and Vinson are analogous art as they are both drawn to fibrous structures for sanitary tissue product (Vinson, [0021]) (Close, [0015]). 
In light of the motivation of applying the meltdown fibers comprising polyvinyl alcohol to form a monoplanar layer as provided by Close, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a layer of meltblown fibers on both sides of the tissue web, in order to reduce lit and slough levels and lower the coefficient of friction of the surface to provide a softer and smoother feel when rubbed against one’s skin, and thereby arrive at the claimed invention. 

Although Vinson in view of Close does not explicitly teach the meltblown fibers are spun onto the tissue web as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vinson in view of Close meets the requirements of the claimed product, Vinson in view of Close clearly meets the requirements of the present claim.

Vinson in view of Close does not explicitly teach the use of a polysaccharide. Vinson in view of Close teaches the meltblown fibers comprise a polymer with hydroxyl groups which can help provide good adhesion with cellulose and the meltblown continuous filaments (Close, [0021]; [0019]). 
With respect to the difference, Barnholtz teaches a fibrous structure that exhibits low dry lint scores (Barnholtz, abstract), for use in a sanitary tissue product (Barnholtz, [0086]). 
Barnholtz teaches forming a fibrous structure comprising wood pulp fibers (Barnholtz, [0096]; [0073]; FIG. 5). Barnholtz further teaches adding a meltblown layer of meltblown filaments to one of both sides of the fibrous structure (Barnholtz, [0097]; [0072-0073]), wherein the meltblown filaments includes polysaccharides such as starch, starch derivatives, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives (Barnholtz, [0037]). 
As Barnholtz expressly teaches, the meltblown layer helps reduce the lint created from the fibrous structure during use by consumers (Barnholtz, [0097]; [0077]). 
Barnholtz and Vinson in view of Close are analogous art as they are both drawn to fibrous structure for use in sanitary tissue product. 
In light of the disclosure provided by Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to form the meltblown fibers of Vinson in view of Close using polysaccharide material, such as starch, starch derivatives, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives (per claim 5), in order to form a sanitary tissue product with predictable success, and because it has been held to be within the general skill of In re Leshin, 227 F.2d 197 (CCPA 1960). 

Regarding claim 15
Vinson further teaches the fibrous structure may comprise a softening agent and/or lotion (Vinson, [0056]), therefore it is clear the softening agent and lotion are not required. 

Regarding claim 16
Vinson in view of Close and Barnholtz teaches all of the limitation of claim 1 above, however does not explicitly teach the first layer is associated with the second layer through one or more bond sites. 
With respect to the difference, Close teaches anchoring agents are incorporated into the tissue web for bonding with the polymeric material (Close, [0075-0075]). 
As Close expressly teaches, such anchoring agents better adhere or bond the meltblown fibers to the tissue web (Close, [0074]). 
Close and Vinson in view of Close and Barnholtz are analogous art as they are both drawn to fibrous structures for sanitary tissue product (Vinson, [0021]) (Close, [0015]). 
In light of the motivation of incorporating anchoring agents into the tissue web (i.e., paper) as provided by Close, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate anchoring agents into the ply 10 comprising protuberances of Vinson in view of Close and Barnholtz, in order to better adhere the meltblown layers and ply 10, and thereby arrive at the claimed invention. 
Given anchoring agents are incorporated in the ply 10 comprising protuberances in order to better adhere or bond to the meltblown layers, it is clear the ply 10 is associated with the meltblown layers through one or more bond sites. 

Regarding claim 17
Vinson further teaches exterior surface of the multi-ply fibrous structure comprises a lotion (Vinson, [0056]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vinson (US 2007/0298221) in view of Close et al. (US 2005/0148261) (Close) and Barnholtz et al. (US 2011/0104970), as applied in claim 1 above, and further in view of Cabell et al. (US 2013/0216809) (Cabell). 
Regarding claim 6
Vinson in view of Close and Barnholtz teaches all of the limitation of claim 1 above, however does not explicitly teach the first layer includes a crosslinked polymer. 
With respect to the difference, Cabell teaches a fibrous structure including pulp fibers and a scrim (Cabell, [0098]), wherein the scrim comprises a layer of hydroxyl polymer filaments such as starch filaments (Cabell, [0100]; [0078]). Cabell further teaches the scrim comprising a layer of hydroxyl polymer filaments reduces the lint produced by the fibrous structure by inhibiting the pulp fibers form becoming disassociated and also provides additional strength (Cabell, [0101]). Cabell further teaches the hydroxyl polymer (i.e., including polysaccharide such as cellulose, hemi-cellulose, starch, and their derivatives) filaments of the scrim are crosslinked (Cabell, [0071]; [0078]). 
	As Cabell further teaches, crosslinking the hydroxyl polymer (i.e., including polysaccharide such as cellulose, hemi-cellulose, starch, and their derivatives) filaments provides the filament wet strength (Cabell, [0146]). 
	Cabell and Vinson in view of Close and Barnholtz are analogous art as they are both drawn to fibrous structures for sanitary tissue products (Cabell, [0157]). 
	In light of the motivation provided by Cabell, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to crosslink the .

Response to Arguments
In view of the cancellation of claims 18-19, the previous 35 U.S.C. 112(a) rejections are withdrawn. 

The previous double patenting rejection and 35 U.S.C. 103 rejections are substantially maintained. Any modification to the rejections are in response to the amendments to the claims. 
	
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive, as set forth below. 

In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants' request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).

Applicants primarily argue:
“…Vinson in view of Close as evidenced by paper fails to teach, at a minimum, a multi-ply fibrous structure comprising a first ply comprising a layered fibrous structure comprising a first layer comprising a plurality of polysaccharide fibrous elements and a second layer comprising a first wet laid fibrous structure ply and a second ply comprising a second wet laid fibrous structure ply, as claimed.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
As discussed in item # 10 above, Vinson further teaches the ply is used in a multi-ply fibrous structure (Vinson, [0007]; [0043-0045]), wherein the ply can be folded on itself to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789